Title: From Thomas Jefferson to Jean Durival, 17 January 1787
From: Jefferson, Thomas
To: Durival, Jean



Sir
Paris Jan. 17. 1787.

You were pleased, in behalf of a friend, to ask information of me on the subject of the money of the United states of America, and I had the honour of informing you, by letter of Nov. 7. that no regulations of their coin had then been made by Congress, as far as I knew. They had however entered into resolutions on that subject which have since come to hand. A translation of these will be found in the Leyden gazette of some few weeks ago. But it will be necessary to make the following corrections on the gazette.
The gazette dates the resolutions Oct. 10. but they were of Aug. 8.
It gives only 365.64 grains of pure silver to the dollar. It should be 375.64. It states the pound of silver with it’s alloy to be worth 9.99 dollars only: whereas it is fixed at 13.777 dollars. And the pound of gold with it’s alloy being worth 209.77 dollars gives the proportion of silver to gold as 1. to 15.225. These corrections being made, the resolutions as stated in the Leyden gazette may be confided in.
I have the honour to be with much respect Sir your most obedt. & most humble servt.,

Th: Jefferson

